UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1522


DAVID C. DIEMER,

                Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



      Appeal from the United States Tax Court.      (13123-10L)


Submitted:   September 29, 2011           Decided:    October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Diemer, Appellant Pro Se.    Gilbert Steven Rothenberg,
Deputy Assistant Attorney General, Robert William Metzler,
Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David     C.     Diemer       appeals    the     tax     court’s     order

sustaining    the    Commissioner’s            collection    determination       and

imposing sanctions pursuant to I.R.C. § 6673 (2006).                       We have

reviewed the record and the tax’s court opinion and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the tax court.         Diemer v. Comm’r of Internal Revenue, Tax Ct.

No. 13123-10L (U.S. Tax Ct. Feb. 16, 2011).                       We dispense with

oral   argument     because       the    facts   and   legal      contentions    are

adequately    presented      in    the    materials    before      the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2